DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 3/21/22. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. 
Claim Status

3. 	Claims 1-13, 22-24, and 27-33 are pending.
	Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Note that Applicant elected Group I in the reply of 30 June 2021 and did not specifically traverse the restriction requirement. Thereby, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-13 and 27-33 read on the elected invention and have been examined herein.

Objection to Color Drawings / Objection to the Specification
4.   MPEP 608.02, part VIII states: 
Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of 21 March 2022 was not granted in the decision of 08 April 2022, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 21 March 2022 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings.
. Note also that the drawings are described in the specification in terms of colors – see, e.g., para [0019].
Maintained / Modified Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 27-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the occurrence of circulating tumor DNA (ctDNA) and the proportion of concordantly methylated CpG islands (claims 1-12), and the correlation between ctDNA and the occurrence of a tumor / cancer (claims 12, 13, 27-34). As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the steps of “obtaining a methylation sequence for a sample,” “identifying at least one CpG Island (CGI) on the methylation sequence,” “calculating” the proportion of concordantly methylated reads (PMR) for the identified CpG island, and “comparing” the PMR to a control background PMR of normal tissue or epiblast. Neither the specification nor the claims set forth a limiting definition for “obtaining,” “identifying”, “calculating” and “comparing” steps and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of the steps is that they may be accomplished by mental and critical thinking processes. For instance, one may obtain a methylation sequence by reading information in a database or report. One may then mentally review this methylation sequence to identify CpG islands. One may mentally calculate a PMR and mentally compare that PRM to a control background. Accordingly, these steps may be performed mentally and thus are an abstract idea.
	To any extent that the calculating step is intended to use a computer or algorithm, the use of a generic computer or software program to implement an abstract idea does not itself impart patent eligibility. 
As stated in MPEP 2106.04(a)(2) III “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation” and that “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” 
Herein, the use of a generic computer or general algorithm to calculate or compare PMRs would constitute an abstract idea. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). 
To any extent that the claims may intend to include an active step of assaying for the methylation level of CpG islands, such a step is part of the data gathering process necessary to observe the judicial exception. This step would not practically apply the judicial exception.
Regarding newly added claims 32 and 33, these claims are directed to “A method of treatment” (i.e., a method of treating anything) and include the step of “treating the individual for cancer.” However, the treating step is recited at such a high degree of generality, it constitutes an “apply it” limitation. While the specification teaches that treating may include administering an anti-cancer agent, the claims are not limited to such methods of treatment. As broadly recited, the treatment may be any physical or non-physical act that has some effect on cancer, such as meditation. The treatment may also include repeating a diagnostic procedure. 
MPEP 2106.04(d)(2): 
When determining whether a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, the following factors are relevant. 
a. The Particularity Or Generality Of The Treatment Or Prophylaxis 
The treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). For example, consider a claim that recites mentally analyzing information to identify if a patient has a genotype associated with poor metabolism of beta blocker medications. This falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). The claim also recites "administering a lower than normal dosage of a beta blocker medication to a patient identified as having the poor metabolizer genotype." This administration step is particular, and it integrates the mental analysis step into a practical application. Conversely, consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application.

Treating may also include merely prescribing a treatment for an individual. However, such prescribing would also be a mental step / abstract process since it may be accomplished verbally and has no particular concrete or tangible form.
See MPEP 2106.04(d)(2) which states:
Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.

Claim 32 encompasses methods wherein the treating step is performed prior to obtaining the methylation information. In this embodiment encompassed by the claims, the treating step is merely part of the data gathering process and is not a practical application of the recited law of nature.
Applicant’s attention is directed to M.P.E.P. § 2106.04(d)(2)(c), which states:
“The treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example, consider a claim that recites (a) administering rabies and feline leukemia vaccines to a first group of domestic cats in accordance with different vaccination schedules, and (b) analyzing information about the vaccination schedules and whether the cats later developed chronic immune-mediated disorders to determine a lowest-risk vaccination schedule. Step (b) falls within the mental process grouping of abstract ideas enumerated in MPEP § 2106.04(a). While step (a) administers vaccines to the cats, this administration is performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application.” 

Accordingly, the broadly recited treating step in claims 32 and 33 does not integrate the judicial exception so as to practically apply the judicial exception.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The claims do not require performing any specific, non-conventional transformative active process steps. Even if the claims did require active, laboratory steps (which they currently do not require) in which the methylation level of CpG islands is detected methods of detecting methylation at CpG islands were well-known, routine and conventional in the prior art. This finding is evidenced by the teachings in the specification. For instance, the specification states “[0040] …The sample may be screened using whole-genome bisulfite sequencing (WGBS), TCGA Illumina Infinium HumanMethylation450K BeadChip sequencing (TCGA), and/or reduced representation bisulfite sequencing (RRBS), or by other suitable methylation detection assays known in the art.
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
	To any extent that the claims may intend to require the use of a generic computer to perform the calculating and/or comparing steps, MPEP 2106.05(a) states:
	”Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: i. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))” 

In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:	In the response, it is argued that the claims must be interpreted reasonably, consistent with the specification. It is argued that the specification teaches methods in which the methylation sequence / sample is obtained from a subject and the claims have been amended to clarify that the sample is from a subject. Applicant concludes that the claims do not recite an abstract idea.
These arguments and the amendments to the claims have been fully considered but are not persuasive. While the claims recite a preamble of “A method of detecting circulating tumor DNA (ctDNA) in a sample obtained from a subject,” the claims do not recite any active process steps in which the sample is assayed for the methylation of a sequence. Rather, the claims recite “obtaining a methylation sequence for the sample.” This step may be accomplished mentally by reading information in a report regarding the methylation levels of DNA in a sample obtained from a subject. If Applicant intends for this step to be an active, transformative step, then claim 1 could be amended to recite, for example, “assaying DNA present in a sample from an individual to detect the presence or absence of methylation of the DNA.”  Further, the recitation of one transformative step in a clam does not indicate that the claim overall does not recite the judicial exception of an abstract idea / process. As detailed above, the claims also recite the abstract steps of “identifying at least one CpG Island (CGI) on the methylation sequence,” “calculating” the proportion of concordantly methylated reads (PMR) for the identified CpG island, and “comparing” the PMR to a control background PMR of normal tissue or epiblast. Moreover, the claims recite the judicial exception of a law of nature of the correlation between the occurrence of circulating tumor DNA (ctDNA) and the proportion of concordantly methylated CpG islands (claims 1-12), and the correlation between ctDNA and the occurrence of a tumor / cancer (claims 12, 13, 27-34).
Applicant’s attention is also directed to , MPEP 2106.05(c) which states “It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility.” It goes on to state “if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test” (Emphasis added). Herein, the claims fail the Alice/Mayo test for the reasons discussed in detail above.
The response further states:
 “newly added claims 30-33 directed to processing a sample obtained from an individual (claims 30 and 31) and methods of treating an individual (claims 32 and 33) also qualify as eligible subject matter because the claims are not directed to a judicial exception as the active steps either obtain samples from or treat an individual; thus, the claims are not directed to an abstract idea, law of nature, or natural phenomenon.”

These arguments have also been fully considered but are not persuasive. As discussed above, the claims do recite the judicial exceptions of a law of nature and abstract ideas / processes. Further, for the reasons discussed in detail above, the broadly recited “treating” step is merely an “apply it” limitation.  The treating step does not require administering an anti-cancer agent to accomplish an objective set forth in the preamble of a claim of treating cancer, so as to integrate the judicial exception into a   practical application. Also, with respect to claim 32, in view of the open claim language of “comprising,” the steps of the claim may be performed in any order and the treating step may be performed prior to the “obtaining” step. In this embodiment encompassed by the claims, the treating step is part of the data gathering process necessary to observe the judicial exception and is not a practical application of the judicial exception. 
Maintained and New Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.Maintained Rejection:
A. Claims 1-13 and 27-29 are indefinite and vague because the claims require calculating a proportion of concordantly methylated reads (PMR) for a CpG island but the claims do not require performing any steps to obtain (sequencing) reads. Thereby, it is unclear as to unclear as to how a PMR can be calculated using only the obtained methylation sequence of the sample and the identified CpG island present on the methylated sequence. Response to Remarks:
The response states:
“Claim 1 recites the method steps of obtaining a methylation sequence for a sample, identifying at least one CpG Island (CGI) on the methylation sequence, calculating the proportion of concordantly methylated reads (PMR) for the identified CpG Island, and comparing said PMR to a control background of a normal tissue or epiblast. The step of identifying at least one CpG Island (CGI) on the methylation sequence necessarily requires performing sequencing reads from a sample to locate the CGI (see, e.g., guidance at Example 3).”

However, examples provided in the specification do not constitute a limitation required by the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims do not recite a step of performing sequencing to obtain a sequencing read. If Applicant intends for the claims to include a step of sequencing the DNA containing a CpG island, then the claims should be amended to include such a step.New claim rejection:
B. Claims 31 and 32 are indefinite over the recitation of “A method of processing a sample.” The claims do not require performing any steps of processing a sample, as required by the preamble of the claims.  The claims require obtaining a methylation sequence for the sample. However, the “obtaining” step is not defined in the claims or the specification. One may obtain a methylation sequence of DNA in a sample by reading information in a report regarding the methylation status of CpGs in a sample. Such obtaining does not require modifying / processing a sample. The additional identifying and calculating steps also do not modify or otherwise process the sample. Thereby, it is unclear as to how the claims accomplish the objective set forth in the preamble of processing a sample.
                                                         Priority
7. It is noted that a claim as a whole is assigned an effective filing date rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  Herein, the claims are entitled to priority to provisional application 62/560,660, filed 19 September 2017. U.S. Provisional Applications 62/505,647 and 62/511,648 do not provide support for the presently claimed methods. If Applicant asserts that the present claims are entitled to priority to the provisional applications ‘647 and ‘648, Applicant should point to specific teachings (e.g., by page and line number) in the priority applications to establish priority for each of the recitations set forth in the claims.   
Maintained Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 27-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (PGPUB 2015/0011403; cited in the IDS).
	Lo et al teaches a method for detecting circulating tumor DNA (ctDNA) in a sample comprising obtaining a methylation sequence for the sample; identifying at least one CpG island (CGI) in the methylation sequence; calculating an index of methylation for the identified CGI; and comparing the index of methylation to a control background level of a normal tissue, wherein the presence of an index of methylation above the control background level is indicative of ctDNA in the sample (e.g., para [0009], [0047], [0055-0057], [0063-0065], [0103-0104], [0291-0293], [0297], [0340-0341], and [0392-0405]).
	Lo does not specifically state that the method is one that includes “calculating the proportion of concordantly methylated reads.”
	However, again, Lo teaches determining the methylation level at CpG islands, which are regions of the genome containing a high proportion of CpG dinucleotide sites. These sites have a concordant / uniform methylation pattern in cancer tissues as compared to normal tissues. Lo also states:
	“[0071] The “methylation index” for each genomic site (e.g., a CpG site) refers to the proportion of sequence reads showing methylation at the site over the total number of reads covering that site. The “methylation density” of a region is the number of reads at sites within the region showing methylation divided by the total number of reads covering the sites in the region. The sites may have specific characteristics, e.g., being CpG sites. Thus, the “CpG methylation density” of a region is the number of reads showing CpG methylation divided by the total number of reads covering CpG sites in the region (e.g., a particular CpG site, CpG sites within a CpG island, or a larger region)… The methylation index of a CpG site is the same as the methylation density for a region when the region only includes that CpG site. The “proportion of methylated cytosines” refers the number of cytosine sites, “C's”, that are shown to be methylated (for example unconverted after bisulfite conversion) over the total number of analyzed cytosine residues, i.e. including cytosines outside of the CpG context, in the region. The methylation index, methylation density and proportion of methylated cytosines are examples of “methylation levels.”

	
	“[0104]…The methylation index for each CpG site refers to the proportion of methylated reads over the total number of reads covering that CpG.”

	“[0358] As shown in the above example, the sensitivity of this method is determined by the degree of difference in methylation level between cancer and non-cancer tissues, for example, blood cells. In one embodiment, only the chromosomal regions which show a large difference in methylation densities between the plasma DNA of the non-cancer subjects and the tumor tissue are selected. In one embodiment, only regions with a difference in methylation density of >0.5 are selected. In other embodiments a difference of 0.4, 0.6, 0.7, 0.8 or 0.9 can be used for selecting the suitable regions.”

Accordingly, the teachings of Lo, when considered as a whole, both teach and suggest calculating the proportion of concordantly methylated reads of the CpG islands and comparing the calculated value to that of a normal, control tissue to thereby detect the presence of ctDNA in the sample as indicative of the presence of cancer or a tumor in a subject. One would have been motivated to have performed the method of Lo and to have included a step of calculating the proportion of concordantly methylated reads of the CpG islands since Lo teaches that this information can be used to provide the most sensitivity detection of the occurrence of ctDNA in the cell-free sample and/or to diagnose the occurrence of cancer, to determine the responsiveness of a subject to cancer therapy, and/or to determine tumor burden.
	Regarding claims 2 and 3, Lo teaches that the sample is a plasma sample, which sample comprises cell-free DNA, including cell-free circulating tumor DNA (e.g., para [0008]).
	Regarding claim 4, Lo teaches methods wherein ctDNA is detected in samples that contain 0.05% ctDNA, which is within the claimed range of 0.01% to 1% ctDNA (e.g., [0365]).
	Regarding claim 5, Lo does not specifically state that the methods disclosed therein detect 0.01% ctDNA in the sample.
	However, Lo (para [0365- 0365]) teaches that:
“Since the theoretical limit of the number of bins showing z-scores <−3 in the control samples is 0.15%, our data show that there were still more bins (0.77%) beyond the theoretical cutoff limit even when the tumor fractional concentration was just 0.5%.
FIG. 32A is a table 3200 showing the effect of reducing the sequencing depth when the plasma sample contained 5% or 2% tumor DNA. A high proportion of bins (>0.15%) showing significant hypomethylation could still be detected when the mean sequencing depth was just 0.022 times the haploid genome.”

Lo also teaches that the selection of CpG sites that are show high differences in the level of methylation between subjects with cancer as compared to control subjects, as well as CpG sites that show low levels of differences in the level of methylation between the healthy control subjects aids in improving the lower limit of detection of ctDNA in the cell-free sample. For instance, Lo states:
“One way to measure the sensitivity of the approach to detect cancer using the methylation level of plasma DNA is related to the minimal fractional tumor-derived DNA concentration that is required to reveal a change in plasma DNA methylation level when compared with those of controls. The test sensitivity is also dependent on the extent of difference in DNA methylation between the tumor tissue and baseline plasma DNA methylation levels in healthy controls or blood cell DNA. Blood cells are the predominant source of DNA in plasma of healthy individuals. The larger the difference, the easier the cancer patients can be discriminated from the non-cancer individuals and would be reflected as a lower detection limit of tumor-derived in plasma and a higher clinical sensitivity in detecting the cancer patients. In addition, the variations in the plasma DNA methylation in the healthy subjects or in subjects with different ages (G Hannum et al. 2013 Mol Cell; 49: 359-367) would also affect the sensitivity of detecting the methylation changes associated with the presence of a cancer. A smaller variation in the plasma DNA methylation in the healthy subjects would make the detection of the change caused by the presence of a small amount of cancer-derived DNA easier.”

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lo so as to have detected 0.01% ctDNA in a sample in order to have provided a method which could detect very low levels of ctDNA in those instances of low tumor burden or recent tumor recurrence. Routine optimization of the method of Lo would have led to a method which detected 0.01% ctDNA in a sample because Lo teaches how to optimize the detection methods to ensure their ability to detect low concentrations of ctDNA in samples. In view of the guidance provided by Lo, the person of ordinary skill in the art would have had more than a reasonable expectation of success of optimizing the method of Lo so as to have detected 0.01% of ctDNA in the sample. Note further that the present claims do not recite any particular method steps which would necessarily result in the detection of 0.01% ctDNA in a sample. Rather, the claims recite a result that would necessarily occur in any method that detects ctDNA in a sample by obtaining methylation sequence information and identifying CpG islands in the methylation sequencing information.
Regarding claims 6-7 and 29, Lo teaches:
 “[350]…When this cutoff is used, it is expected that approximately 0.15% of non-cancer subjects would have false-positive results of being classified as having cancer resulting in a specificity of 99.85%”
[351] FIG. 29B is a plot 2950 showing the distributions of methylation densities in reference subjects and cancer patients. The cutoff value is 3 SDs below the mean of the methylation densities of the reference subjects. If the mean of methylation densities of the cancer patients is 2 SDs below the cutoff value (i.e. 5 SDs below the mean of the reference subjects), 97.5% of the cancer subjects would be expected to have a methylation density below the cutoff value. In other words, the expected sensitivity would be 97.5% if one methylation density value is provided for each subject, for example when the total methylation density of the whole genome, of all autosomes or a particular chromosome is analyzed.”

Thus, Lo teaches methods in which the sensitivity is 97.5% - i.e., greater than 80%, as required by claims 6 and 29; and the specificity is 99.85% - i.e., greater than 75% as required claim 7.
Regarding claim 8, Lo does not specifically state that the method detects ctDNA in the sample with 100% sensitivity and 95% specificity.
However, Lo teaches how to optimize the methods disclosed therein to improve sensitivity. For instance, as discussed above, Lo (e.g., para [0349] and [0359]) teaches that the sensitivity of the detection method is enhanced by selecting particular CpG sites that show the highest level of differential methylation between tumor tissue and non-tumor tissue.  Lo (para [0352-0353]) teaches that mean methylation density also affects the sensitivity of detection. Lo further states:
[0355] FIG. 30 is a plot 3000 showing the distribution of methylation densities of the plasma DNA of healthy subjects and cancer patients. The methylation density of each 1 Mb bin is compared with the corresponding values of the reference group. The percentage of bins showing significant hypomethylation (3 SDs below the mean of the reference group) was determined. A cutoff of 10% being significantly hypomethylated was used to determine if tumor-derived DNA is present in the plasma sample. Other cutoff values such as 5%, 15%, 20%, 25%, 30%, 35%, 40%, 45%, 50%, 60%, 70%, 80% or 90% can also be used according to the desired sensitivity and specificity of the test.


Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the method of Lo so as to have generated a method in which ctDNA was detected in the sample with both a sensitivity of 100% and the specificity disclosed by Lo of at least 95%. One would have been motivated to have done so in order to have provided the most sensitive method for detecting the occurrence of ctDNA in a cell-free sample, thereby avoiding false positive results. Routine optimization of the method of Lo would have led to a method which had both a sensitivity of 100% and a specificity of at least 95%. In view of the guidance provided by Lo, the person of ordinary skill in the art would have had more than a reasonable expectation of success of optimizing the method of Lo so as to have achieved both a sensitivity of 100% and a specificity of at least 95% given the guidance provided by Lo as to the parameters that affect the sensitivity and specificity of the detection method. Note further that the present claims do not recite any particular method steps which would necessarily result in a method that achieves 100% sensitivity and 95% specificity and do not recite any specific active steps that distinguish the claimed method over that of Lo. .
	Further, regarding claims 9-13 and 27-29, Lo teaches that the methods disclosed therein are for diagnosing the presence of cancer, wherein the level of ctDNA in the sample is indicative of the presence of a tumor or cancer, including a liver hepatocellular cancer (e.g., para [0009], [0074], [0285], [0291] and [0297]). For instance, Lo states:
 	“[0009] Additionally, a methylation level can be used to determine a level of cancer. In the context of cancer, the measurement of the methylomic changes in plasma can allow one to detect the cancer (e.g. for screening purposes), for monitoring (e.g. to detect response following anti-cancer treatment; and to detect cancer relapse) and for prognostication (e.g. for measuring the load of cancer cells in the body or for staging purposes or for assessing the chance of death from disease or disease progression or metastatic processes).”

Regarding claims 32 and 33, Lo does not teach that the method is one that further treats the subject after detecting the ctDNA in the sample from the subject.
However, as discussed above Lo teaches that the methods disclosed therein are for diagnosing the presence of cancer, wherein the level of ctDNA in the sample is indicative of the presence of a tumor or cancer (e.g., para [0009], [0074], [0285], [0291] and [0297]). Lo also teaches that the method can be used to monitor anti-cancer treatment of the subject (e.g., para [0009] and [00467]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lo so as to have treated the subjects with an anti-cancer agent after detecting the ctDNA in the sample from the subject in order to have provided early intervention to aid in the treatment of cancer following the determination that the subject has cancer based on the presence of the ctDNA.Response to remarks:
The response states:
Lo uses a different method altogether for detecting ctDNA by calculating mean methylation values rather than calculating a PMR (see, e.g., para. [0308]). This is an important distinction from the claimed invention. Applicant discovered a significant reduction in background noise when PMR of a sample was compared with a mean methylation method (see para. [0030]; FIGS. 15B and 15C; and Example 2 of the specification as filed). One of ordinary skill in the art would therefore not have been motivated to calculate a PMR since Lo’s invention for detecting ctDNA uses a different method of detection and provides no teaching or suggestion to modify their method of detection. Applicant’s invention is based on the unexpected and significantly superior method of processing a sample over prior art methods such as taught by Lo.

However, the response does not specifically identify what they believe to be  distinct between the method of Lo for detecting concordantly methylated CpG sites versus the broadly recited method of the instant claims. If Applicant intends to rely on a limitation that is recited in an example of the specification, such a limitation must be recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For instance, the present claims are not limited to methods which detect concordant methylation of haplotypes on the same chromosome, wherein the haplotypes consist of 4 CpG dinucleotide sites,  as is the basis of the methods discussed at the cited passages of Figures 15B, 15C and Example 2. 
Further, the teachings of Lo are not limited to those presented at paragraph [0308] therein or to methods that determine “mean methylation values.” The complete teachings of Lo are discussed in the above rejection. For example, Lo teaches “[0071] The “methylation index” for each genomic site (e.g., a CpG site) refers to the proportion of sequence reads showing methylation at the site over the total number of reads covering that site”; and ““[0104]…The methylation index for each CpG site refers to the proportion of methylated reads over the total number of reads covering that CpG.”  The method of Lo does not require that mean methylation levels are determined. Rather, Lo teaches determining the methylation at each CpG site in CpG islands. When considered as a whole,  the teachings of Lo suggest each of the broadly recited steps of the claims of “obtaining a methylation sequence” for a sample, “identifying at least one CpG island” in the methylation sequence, calculating the proportion of concordantly methylated CpG sites, and comparing the proportion of concordantly methylated CpG sites to a control background of a normal tissue, wherein an amount of concordantly methylated CpG sites above the control background of a normal tissue indicates the presence of circulating tumor DNA (ctDNA) in the sample. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634